DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 08/10/2022, in which, claims 1, 3-4, 6-7, and 9 are amended; and claims 2, 5, and 8 are cancelled. Claims 1, 3-4, 6-7, and 9 remain pending in the present application with claims 1, 4, and 7 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of claims 1, 4, and 7, Applicants have amended the claims to remove “unit” to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1, 4, and 7 regarding to “unit” is withdrawn.
Applicant's arguments filed on 08/10/2022 with respect to amended claims 1, 4, and 7 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “section” (or “means”, “step for”, “unit”, “device”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “section” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a display section in claims 1, 4, and 7; and
a recording section in claims 3, 6, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goode et al. (US 20130076007 A1, hereinafter referred to as “Goode”) in view of Van Wiemeersch (US 20150054950 A1, hereinafter referred to as “Van Wiemeersch”), and further in view of Mokashi et al. (US 20140071279 A1, hereinafter referred to as “Mokashi”).
Regarding claim 1, Goode discloses a vehicle monitoring device for installment in a vehicle in which a cargo bed is provided at a rear side of a cabin and a tailgate is provided at a rear end portion of the cargo bed (see Goode, paragraph [0015]: “The vehicle 100 includes a first camera 114 and a second camera 116. The first camera 114 is integral with a cargo light assembly 118, which is attached to the passenger cabin 106 of the vehicle 100. The second camera 116 is integral with a tailgate latch assembly 120, which is attached to a tailgate 122 of the vehicle 100. In this regard, the first camera 114 is attached to the passenger cabin 106 and the second camera 116 is attached to the tailgate 122”), the vehicle monitoring device comprising: 
a memory (see Goode, FIG. 3 and paragraph [0018]: “memory 204”); and 
a processor connected to the memory (see Goode, FIG. 3 and paragraph [0018]: “The controller 202 is coupled between the memory 204”),
cause a second camera installed at a cabin rear end portion side of an upper portion of the vehicle to capture an image of the cargo bed and rearward of the vehicle (see Goode, FIG. 1 and paragraph [0015]: “The first camera 114 is mounted in a manner allowing it to capture an image of the ball 112 of the trailer hitching structure 110. As such, the first camera has a field of view including a space rearward of the passenger cabin 106 and the ball 112 is within that field of view”); 
display images captured by the first camera at the display section so as to assist monitoring rearward of the vehicle (see Goode, FIG. 3 and paragraph [0020]: “The controller 202 can include various circuitry as necessary to process signals from the cameras 206, 208 and to cause a corresponding image (e.g., video image) to be displayed on an. image display device 212 of the human machine interface 210”), and
display images captured by the second camera at the display section so as to assist monitoring rearward of the vehicle (see Goode, FIG. 3 and paragraph [0020]: “It is disclosed herein that the human machine interface 210 can be configured to allow for image display (i.e., visual output) to be selectively switched between an image captured by the cargo light assembly camera 206 and an image captured by the tailgate mounted camera 208”). 
Regarding claim 1, Goode discloses all the claimed limitations with the exception of the vehicle monitoring device comprising: a display section provided in the cabin of the vehicle; the processor being configured to: cause the display section to display images; cause a first camera installed at a rear face portion of the tailgate to capture an image rearward of the vehicle; cause an open or closed state acquisition section to acquire an open or closed state of the tailgate; in a case in which a state in which the tailgate is in a closed state is acquired by the open or closed state acquisition section, and in a case in which a state in which the tailgate is in an open state is acquired by the open or closed state acquisition section; and automatically switch the images displayed at the display section between the images captured by the first camera and the images captured by the second camera based on changes in the state of the tailgate.
Van Wiemeersch from the same or similar fields of endeavor discloses the processor being configured to: 
cause a first camera installed at a rear face portion of the tailgate to capture an image rearward of the vehicle (see Van Wiemeersch, FIG. 1A and paragraph [0011]: “The tailgate 130 further includes a camera 120. When the tailgate 130 is closed, the camera 120 is positioned to capture images from behind the vehicle 100”); 
cause an open or closed state acquisition section to acquire an open or closed state of the tailgate (see Van Wiemeersch, FIG. 5 and paragraph [0044]: “At decision block 535, the processing device 240 may determine whether the tailgate 130 is open or closed”); 
in a case in which a state in which the tailgate is in a closed state is acquired by the open or closed state acquisition section (see Van Wiemeersch, FIG. 6 and paragraph [0049]: “If the tailgate 130 is closed, the process 600 may iteratively execute block 605”), and 
in a case in which a state in which the tailgate is in an open state is acquired by the open or closed state acquisition section (see Van Wiemeersch, FIG. 6 and paragraph [0049]: “the processing device 240 may determine whether the tailgate 130 is open. If so, the process 600 may continue at block 610”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Van Wiemeersch with the teachings as in Goode. The motivation for doing so would ensure the system to have the ability to use monitoring method disclosed in Van Wiemeersch to use a camera mounted on tailgate to capture an image rearward of the vehicle; to determine whether the tailgate is open or closed and to display or record images according to determined tailgate state thus capturing an image rearward of the vehicle by a rear face portion of the tailgate and determining open or closed state of the tailgate so that rearward images captured in both the open and closed states of the tailgate can be both displayed and recorded to improve vehicle monitoring capabilities.
Regarding claim 1, the combination teachings of Goode and Van Wiemeersch discloses all the claimed limitations with the exception of the vehicle monitoring device comprising: a display section provided in the cabin of the vehicle; the processor being configured to: cause the display section to display images; in a case in which a state in which the tailgate is in a closed state is acquired by the open or closed state acquisition section, and automatically switch the images displayed at the display section between the images captured by the first camera and the images captured by the second camera based on changes in the state of the tailgate.
Mokashi from the same or similar fields of endeavor discloses the vehicle monitoring device comprising:
a display section provided in the cabin of the vehicle (see Mokashi, FIG. 3 and paragraph [0032]: “a display 44 and a video control panel 46”);
the processor being configured to: 
cause the display section to display images (see Mokashi, paragraph [0039]: “the display 44 is configured to display a variety of video images in the form of streaming video. Specifically, the display 44 receives processed video data from the image processor 50 based upon video images captured by one, selected ones or all of the plurality of cameras of the video system 12 depicted in FIG. 2”); and
automatically switch the images displayed at the display section between the images captured by the first camera and the images captured by the second camera based on changes in the state of the tailgate (see Mokashi, paragraph [0041]: “the image processor automatically sets the display 44 to, for example, display a video image captured by a predetermined one of the cameras” and paragraph [0069]: “the image processor 50 determines whether or not the rear camera 54 is operable or not, for example, by receiving a signal from the tailgate sensor of the vehicle sensors 48. For example, if the tailgate 36 is in the closed position (FIG. 13), then the rear camera 54 is operable. If the tailgate 36 is down or in the open position (FIG. 14), then the rear camera 54 is not operable” and paragraphs [0073]-[0074]: “the tailgate 36 is in the lowered or open position, thereby rendering the rear camera 54 inoperable ... since the rear camera 54 is installed to the tailgate 36, the cargo area camera 60 can provide s substitute rear view of the vehicle 10 when the tailgate 36 is in the open position”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mokashi with the teachings as in Goode and Van Wiemeersch. The motivation for doing so would ensure the system to have the ability to use the display inside the vehicle disclosed in Mokashi to automatically display a video image captured by a predetermined one of the cameras mounted on the vehicle and to use tailgate sensor of the vehicle sensors disclosed in Mokashi to determine whether or not the rear camera is operable by receiving a signal from the tailgate sensor of the vehicle sensors wherein the cargo area camera can provide a substitute rear view of the vehicle when the tailgate is in the open position and video image captured from the rear camera can be display when the tailgate is in the closed position thus display images using the display provided in the cabin of the vehicle and automatically switching the images displayed at the display between the images captured by the first camera and the images captured by the second camera based on changes in the state of the tailgate in order to use images captured by the first camera or second camera to assist monitoring rearward of the vehicle by acquiring tailgate state so that images captured rearward of the vehicle can assist monitoring rearward of the vehicle even when the vehicle is running with a tailgate in an open state.
Regarding claim 3, the combination teachings of Goode, Van Wiemeersch, and Mokashi as discussed above also disclose the vehicle monitoring device according to claim 1, further comprising a recording section (see Van Wiemeersch, FIG. 2 and paragraph [0018]: “The camera module 230 may be configured to record images in real time and generate an image signal representing the image. The image signal may be output to the display device 235 so that the operator may view the captured image in real time”), wherein the processor is configured to: 
cause the recording section to record images (see Van Wiemeersch, paragraph [0008]: “The camera module records an image of, e.g., the environment around the vehicle and generates an image signal representing the image”); 
in the case in which the state in which the tailgate is in the closed state is acquired by the open or closed state acquisition section (see Van Wiemeersch, FIG. 6 and paragraph [0049]: “If the tailgate 130 is closed, the process 600 may iteratively execute block 605”), record images captured by the first camera at the recording section (see Van Wiemeersch, FIG. 2 and paragraph [0018]: “The camera module 230 may be configured to record images in real time and generate an image signal representing the image”), and 
in the case in which the state in which the tailgate is in the open state is acquired by the open or closed state acquisition section (see Van Wiemeersch, FIG. 6 and paragraph [0049]: “the processing device 240 may determine whether the tailgate 130 is open. If so, the process 600 may continue at block 610”), record images captured by the second camera at the recording section (see Goode, FIG. 3 and paragraph [0020]: “As depicted in FIG. 3, the controller 202 includes video capture circuitry 214 and image processing circuitry 216 coupled to the video capture circuitry 214. The cargo light assembly camera 206 and the tailgate mounted camera 208 are both coupled to the controller for allowing signals therefrom to be provided to the video capture circuitry 214. The video capture circuitry 214 uses these signals to create a respective image signal that is processed by the image processing circuitry for output to the image display device 212”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 4 is rejected for the same reasons as discussed in claim 1 above.
Claim 6 is rejected for the same reasons as discussed in claim 3 above.
Claim 7 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Goode, Van Wiemeersch, and Mokashi as discussed above also disclose a non-transitory memory medium (see Van Wiemeersch, paragraph [0031]: “computer-readable medium”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 3 above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484